DETAILED ACTION
This Action is in response to application/ communications filed on 04/26/2019.
Claims 1-21 are presented for examination, Claims 1, 8 and 15 are independent claims.
Claims 1-21 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for benefit of priority based on a U.S. Provisional Application (#62/663,760) filed on 04/27/2018.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:
Examiner recommends abbreviating “NVMeoF” (see line 1) before its first use.
Abstract is less than 50 words in length and does not describe the disclosure sufficiently.
Abstract uses a phrase “are disclosed” (see line 2) that can be implied.
The Abstract is missing period (.) at the end of second sentence (see line 4).
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections
Claim(s) 1-8, 13, 15 and 20 is/are objected to because of the following informalities:  
Claim 1 recites the limitation "the HA cluster" in lines 10 and 13. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets it should read “the HA storage cluster” (see line 8).
Claim 1 recites the limitation "the other HA modules" in line 10-11. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the resources" in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the state machine of the HA module at the first node" in line 25-26. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…assign the storage resource
Claim 1 is missing period (.) at the end of the claim.
Independent claims 8 and 15 recite similar limitations as recited in claim 1. Therefore the claim objection, as set forth above, also applies to the claims.
Claim 6 depends on claim 1, and recites “the same network” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 13 and 20 recite similar limitations as recited in claim 6. Therefore the claim objection, as set forth above for claim 6, also applies to claims 13 and 20.
Dependent claims 2-7 depend upon claim 1, and each recite “The system of claim 1 …” There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite a system.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
an HA module at a first node is adapted for: 
monitoring resources of the HA storage cluster; 
detecting a failure in a resource of a storage cluster; 
accessing the state …; 
determining … ; and 
reprogramming the switch … 		in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-9, 13-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (hereinafter, Matsubara, US 20110167189 A1) in view of Ayandeh (US 20170279683 A1).
Regarding claim 1, Matsubara discloses a high availability (HA) storage cluster (see Fig.1:6A and/or 6B; also see [0020]; The storage apparatus 10 comprises a first cluster 6A connected to the host computer 2A and a second cluster 6B connected to the host computer 2B; also see [0144] line 1; a plurality of clusters may exist in each cluster), comprising
a switch (see Fig.1:20A and/or 20B; also see [0033]);
a set of storage resources (see Fig.1:4; also see [0045]-[0046]; storage device 4 is configured from a plurality of hard disk drives... A plurality of logical units as logical storage areas for reading and writing data are set in a storage area that is provided by the plurality of hard disk drives) coupled to a set of hosts (see Fig.1:2A-2B) and coupled to the switch (see Fig.1:20A and/or 20B) via a first network (see Fig.1:20A; also see [0024]-[0027]; cluster 6A comprises a host controller 16A for controlling the communication with the host computer 2A, an I/O controller 18A for controlling the communication with the storage device 4, and a switch circuit 20A... the host computer 2A is thereby able to communicate with the microprocessor 14A of the cluster 6A and the microprocessor 16B of the cluster 6B); and
a set of nodes (see Fig.1:22A-22B; bridge circuits used as a relay/ forwarding  apparatus correspond to a set of nodes) coupled via a second network to the switch (see Fig.1:20A and/or 20B; also see [0035]-[0036]; bridge circuit 22A is used as a relay apparatus for connecting the microprocessor 14A of the cluster 6A to the local memory 24A of the same cluster, and to the switch circuit 20A... switch circuit (PCI-Express Switch) 20A is connected via the respective ports to the PCI-Express standard port (PCIe) of the bridge circuit 22A), each node (see Fig.1:22A-22B) including an HA module thereon (see Fig.1:28A-28B and/or 30A-30B; also see [0039]-[0040]; examiner articulates that the engines or controllers within the bridges that perform/ execute the operations correspond to an HA module).
Matsubara does not explicitly disclose the HA modules at each of the set of nodes cooperating to maintain a state for the HA storage cluster, each HA module at each node maintaining the state of the HA cluster by communicating with each of the other HA modules to synchronize the state maintained at each of the other HA modules with the state maintained at the HA module at that node and a state machine for the HA cluster, wherein the state includes an association between each of the resources and a corresponding one of the set of nodes wherein an HA module at a first node is adapted for: monitoring resources of the HA storage cluster; detecting a failure in a resource of a storage cluster; accessing the state maintained at the first node to determine that the switch is programmed such that the failed resource is assigned to a partition of the switch associated with the failed resource; determining a second node to which the failed resource should be assigned based on the state machine of the HA module at the first node and the state maintained at the first node; and reprogramming, by the HA module at the first node, the switch such that the switch is reconfigured to assign the storage resource and the second node to a same virtual switch partition.
Ayandeh discloses a set of nodes (see Fig.1:102-1 to 102-4; also see [0024]-[0025]; An FDF can be a top of rack ToR switch and an  FCF can be an aggregation end of row EoR switch or director class switch... FCFs and FDFs are nodes within a network/ fabric connected with links to form the SAN which share a database) coupled via a second network to the switch (see Fig.1:100; also see [0019]-[0020]; Switch fabric A 100 can include another switch and can be connected to more than two distributed , each node (see Fig.1:102-1 to 102-4; also see Fig.2:202) including an HA module thereon (see Fig.2:224-228; also see [0031]-[0032]; memory 222 associated with an FCF node 202 may include fiber channel control stack 224 (computer executable instructions or program instructions executed to perform acts in connection with the examples of the present invention), an Ethernet control stack 226, and a control state 228), the HA modules at each of the set of nodes cooperating to maintain a state for the HA storage cluster (see [0032]; control state 228, including instructions executable to track and monitor a connection state of a given host),
each HA module at each node maintaining the state of the HA cluster by communicating with each of the other HA modules to synchronize the state maintained at each of the other HA modules with the state maintained at the HA module at that node (see [0034]; primary (p) and secondary (s) controlling FCFs (cp/FCF 102-1 and cs/FCF 102-2) for virtual domain "Z" synchronize their local state for the virtual domain "Z" and act as redundant components for this domain) and a state machine for the HA cluster (see [0034]; primary (p) and secondary (s) controlling FCFs (cp/FCF 102-1 and cs/FCF 102-2) for virtual domain "Z" synchronize their local state for the virtual domain "Z" and act as redundant components for this domain. In this manner global state information is exchanged between nodes of the distributed switch 101-1 and virtual domain "Z" so that the nodes can behave as one switch; also see Abstract; local and global connection state information is maintained between a primary and a secondary controlling FCFs in a distributed switch; also see [0014]; global state of the distributed system corresponds to state machine for the HA cluster), wherein the state includes an association between each of the resources and a corresponding one of the set of nodes (see [0034]-[0035]; local and global connection state information is maintained between a primary and a secondary controlling FCFs in a distributed switch... The cp/FCF 102-1 and the cs/FCF 102-2 use the domain ID "Z" for assigning addresses to all clients in domain "Z". The cp/FCF 102-1 and the cs/FCF 102-2 use the domain ID "X" and "Y" for all clients directly attached to the nodes "X" and "Y"; also see [0025] in view of [0028]; Nodes are connected with links to form the storage wherein an HA module (see Fig.2:224-228) at a first node is adapted for:
monitoring resources of the HA storage cluster (see [0030]; program instructions, as stored in a fiber channel control stack and executable by a processing resource (e.g., within a control plane of a given switch), can execute instructions to monitor and detect a potential for a loss of traffic, e.g., a potential partition to a distributed switch caused by a link failure);
detecting a failure in a resource of a storage cluster (see [0030]; program instructions, as stored in a fiber channel control stack and executable by a processing resource (e.g., within a control plane of a given switch), can execute instructions to monitor and detect a potential for a loss of traffic, e.g., a potential partition to a distributed switch caused by a link failure);
accessing the state maintained at the first node to determine that the switch is programmed such that the failed resource is assigned to a partition of the switch associated with the failed resource (see [0037]-[0043]; traffic from node "A" 500 (101 in FIG. 1) to either clients VN_Port 1 (112-1 in FIG. 1) or VN_Port N (112-N in FIG. 1) may be forwarded by cp/FCF node 502-1 or cs/FCF node 502-2, via domains "X" or "Y"… once the augmented inter -switch links AISL(s) are lost, the distributed switch and its associated virtual domain Z is partitioned… Traffic from domain A, for domain Z may be forwarded to the wrong controlling FCF, in domain X or Y, and can be lost or as it is also referred to "black holed"… present ; 
determining a second node to which the failed resource should be assigned (see [0029]; providing an alternate address which always routes frames to a correct side of a partition, via a correct FCF; examiner articulates that determining correct FCF imply determining a second node that is assigned to route frames upon link failure) based on the state machine of the HA module at the first node (see [0022]; global state information is the information which is exchanged between the FCFs 102-1 and 102-2 so that they can behave and function as one switch) and the state maintained at the first node (see [0029]; distributed switch can use local state information to avoid loss of frame traffic and loss of network, e.g., fabric, service); and 
reprogramming, by the HA module at the first node (see Fig.2:224-228), the switch (see Fig.1:100) such that the switch is reconfigured (see [0043]; the alternate address and tunneling mechanism can be implemented by logic on and/or instructions executed by the controlling FCFs and by the penultimate switching hop) to assign the storage resource and the second node to a same virtual switch partition (see [0042]-[0043]; distributed systems and methods prevents the "black hole" forwarding and allow the clients to continue their operation by providing an alternate address which always routes frames to the correct side of the partition, via the correct controlling FCF, e.g., the cp/FCF 102-1 or cs/FCF 102-2. The alternate address is used in the outer encapsulation of frames; Additionally, the tunneling mechanism is provided between a controlling FCF, e.g., the cp/FCF 102-1 or cs/FCF 102-2, and the end switching hop, referred to as the "penultimate" switching hop… the alternate address and tunneling mechanism can be implemented by logic on and/or instructions executed by the controlling FCFs and by the penultimate switching hop… alternate address and tunneling mechanism can be activated once the partitioning of the distributed switch is detected, e.g., by detecting that the augmented inter switch link (AISL) is down between two controlling FCFs; also see [0046]-[0048]; instructions executed by the controlling FCF create a table, such as shown in FIG. 6A or 6B, within the controlling FCF which maps the incoming frames source_ID to the outer headers source_ID used by the tunneling mechanism for encapsulation… a similar table will be created within a controlling FCF for the Y domain and likewise for domain A; also see [0049] in view of Fig.7A-7D; original frame from domain Z is encapsulated in another header where the alternate address is used as the source identifier… Logic on the penultimate switch node, e.g., FCF A, C, or D, will detect and remove the additional outer encapsulation header and forward the original frame to its destination client; this implies that the client resource of SAN and correct controlling FCFs are assigned the same alternate address; examiner articulates that the alternate address which always routes frames to the correct side of the partition corresponds to the same virtual switch partition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ayandeh with Matsubara so that the HA modules at each of the set of nodes cooperate to maintain a state for the HA storage cluster, each HA module at each node maintaining the state of the HA cluster by communicating with each of the other HA modules to synchronize the state maintained at each of the other HA modules with the state maintained at the HA module at that node and a state machine for the HA cluster, wherein the state includes an association between each of the resources and a corresponding one of the set of nodes wherein an HA module at a first node is adapted for: monitoring resources of the HA storage cluster; detecting a failure in 
One of ordinary skill in the art would have been motivated to allow the distributed system to recover from an event which caused the partition, e.g., link failures, without a loss of service. (Ayandeh: [0017]).

Regarding claim 2, Matsubara (modified by Ayandeh) discloses the system of claim 1, as set forth above. Ayandeh further discloses wherein the resources include the switch, the set of nodes, the set of storage resources, a volume, a Logical Unit Number (LUN) or a network path (see [0014]; failure of links interconnecting the nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ayandeh with Matsubara so that the resources include the switch, the set of nodes, the set of storage resources, a volume, a Logical Unit Number (LUN) or a network path.
One of ordinary skill in the art would have been motivated to allow the distributed system to recover from an event which caused the partition, e.g., link failures, without a loss of service. (Ayandeh: [0017]).

Regarding claim 6, Matsubara (modified by Ayandeh) discloses the system of claim 1, as set forth above. Matsubara further discloses wherein the first network and the second network are the same network (see Fig.1:10; also see [0024]-[0027]; cluster 6A comprises a host controller 16A for controlling the communication with the host computer 2A, an I/O controller 18A for controlling the communication .

Regarding claim 7, Matsubara (modified by Ayandeh) discloses the system of claim 1, as set forth above. Matsubara further discloses wherein the switch is a PCI Express switch (see Fig.1:20A and [0024] and [0036]).

Regarding Claim(s) 8 and 15, the claims list all the same elements of claim 1, but in a method form; and a non-transitory computer readable medium comprising instruction form (see Liu [0006]) to carry out the steps of claim 1, rather than the cluster/ system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8 and 15.  

Regarding claim 9 and 16, the claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2.

Regarding claim 13-14 and 20-21, the claims do not teach or further define over the limitations in claim 6-7 respectively. Therefore, claims 13-14 and 20-21 respectively are rejected for the same reasons as set forth in claims 6-7 respectively.

Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (hereinafter, Matsubara, US 20110167189 A1) in view of Ayandeh (US 20170279683 A1) and in further view of Chen et al. (hereinafter, Chen, US 9450852 B1).

Regarding claim 3, Matsubara (modified by Ayandeh) discloses the system of claim 1, as set forth above. Matsubara (modified by Ayandeh) does not explicitly discloses wherein monitoring resources includes attempting to access the resources at a time interval.
Chen discloses wherein monitoring resources includes attempting to access the resources at a time interval (see Col.7: lines 27-38; detecting module 104 may, as part of a node of a high-availability cluster, detect a partitioning event within the high-availability cluster by periodically exchanging node-health messages (e.g., heartbeat messages) directly with the node's peers … For example, detecting module 104 may, as part of active node 202, detect a partitioning event that isolates active node 202 from standby node 204 by periodically and/or continually exchanging node-health messages with standby node 204 and by detecting when active node 202 fails to receive an expected node-health message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen with Matsubara and Ayandeh so that monitoring resources includes attempting to access the resources at a time interval.
One of ordinary skill in the art would have been motivated so that the active node and/or standby node can react to the partitioning event such that the partitioning event does not result in a split-brain scenario (Chen: Col.7: lines 23-26 and Col.10: lines 20-35).

Regarding claim 4, Matsubara (modified by Ayandeh) discloses the system of claim 1, as set forth above. Matsubara (modified by Ayandeh) does not explicitly discloses wherein monitoring resources includes communicating a heartbeat message between each HA module.
Chen discloses wherein monitoring resources includes communicating a heartbeat message between each HA module (see Col.7: lines 27-38; detecting module 104 may, as part of a node of a high-availability cluster, detect a partitioning event within the high-availability cluster by periodically exchanging node-health messages (e.g., heartbeat messages) directly with the node's peers and by detecting that the node failed to receive an expected node-health message).

One of ordinary skill in the art would have been motivated so that the active node and/or standby node can react to the partitioning event such that the partitioning event does not result in a split-brain scenario (Chen: Col.7: lines 23-26 and Col.10: lines 20-35).

Regarding claim 10-11 and 17-18, the claims do not teach or further define over the limitations in claims 3-4 respectively. Therefore, claims 10-11 and 17-18 respectively are rejected for the same reasons as set forth in claims 3-4 respectively.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arroyo et al. (US 20150127969 A1) discloses synchronizing PCI Host Bridges (PCBs) connected to a PCI switch.
Arakawa et al. (US 20100011368 A1) teaches partitioned storage resources and services in dynamically reorganized storage platforms.
Mallela et al. (US 20190220365 A1) discloses a backup controller that can save an existing configuration and re-configure virtual partitions of a PCIe switch to create a virtual backup partition with the backup controller.
ZHANG et al. (US 20140351654 A1) teaches improving reliability of a PCIE switch-based server system after detecting that a fault exists in a PCIE link.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453